

117 S1871 IS: Contracts and Obligations Modernization for Efficient Terms of Service Act
U.S. Senate
2021-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1871IN THE SENATE OF THE UNITED STATESMay 27, 2021Mr. Rubio (for himself, Mr. Scott of Florida, and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo allow the procurement of supplies and services for commercial activities at National Aeronautics and Space Administration centers.1.Short titleThis Act may be cited as the Contracts and Obligations Modernization for Efficient Terms of Service Act or the COMETS Act.2.Procurement of supplies and services for commercial activities at NASA centersNotwithstanding section 2384a(a)(1)(B) of title 10, United States Code, and section 3310(a)(2) of title 41, United States Code, with respect to the acquisition of supplies or services to carry out, under section 20113(e) of title 51, United States Code, a transaction (other than a contract, lease, or cooperative agreement) that supports a commercial activity at a National Aeronautics and Space Administration center, the Administrator of the National Aeronautics and Space Administration may procure such supplies or services in a quantity the Administrator reasonably expects to be necessary to meet the needs of such activity.